Exhibit 10.5 EXECUTIVE EMPLOYMENT, NON-COMPETE AND CONFIDENTIALITY AGREEMENT THIS EXECUTIVE EMPLOYMENT, NON-COMPETE AND CONFIDENTIALITY AGREEMENT (“Agreement”), is entered into as of the date set forth on the signature page, by and between Bruce Caswell (the “Executive”) and MAXIMUS, Inc., a Virginia corporation with its principal place of business in Reston, Virginia (the “Corporation”) with reference to the following: WHEREAS, the parties believe the Executive possesses the experience and capabilities to provide valuable service on behalf of the Corporation; and WHEREAS, the Corporation desires to employ the Executive as Group President of the MAXIMUS Family Services Group; and WHEREAS, the Executive desires to be employed by the Corporation at the salary, benefits and other terms and conditions specified herein. NOW, THEREFORE, in consideration of these premises and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: 1.Employment. 1.1Duties.The Corporation hereby employs the Executive, and the Executive hereby accepts such employment, to serve as the Group President of the MAXIMUS Family Services Group.The Executive hereby represents and warrants that he is in good health and capable of performing the services required hereunder.The Executive shall perform such services and duties as are appropriate to such office or delegated to the Executive by his supervisor.During the term of this Agreement, the Executive shall be a full-time employee of the Corporation and shall devote such time and attention to the discharge of his duties as may be necessary and appropriate to accomplish and complete such duties. 1.2Compensation. (a)Salary.As compensation for performance of his obligations hereunder, the Corporation shall pay the Executive an annual salary of not less than $350,000, such salary to be reviewed annually beginning on or about September 30, 2005. (b)Signing Bonus.Executive will receive a signing bonus of $35,000 on or about his first day of employment.Executive agrees torepay a prorated portion of the signing bonus to the Corporation if, during the first 12 months of this Agreement, he terminates his employment for any reason or the Corporation terminates his employment for cause. (c)Year-End Bonus.The Executive will participate in the Corporation’s annual bonus program, with any awards dependent on the performance of the Executive and the Corporation.Executive’s annual “target” bonus will be 30% of his annual base salary, but his actual bonus may be higher or lower based upon his and the Corporation’s achievement of specified goals and objectives.The goals and objectives that govern Executive’s annual bonus determination will be agreed upon in writing by Executive and the Corporation within 30 days following the start of each year. (d)Stock Options.Upon the Effective Date the Executive shall be awarded a non-qualified option to acquire 50,000 shares of MAXIMUS Common Stock in accordance with the MAXIMUS 1997 Equity Incentive Plan.On the succeeding first through third anniversaries of the Effective Date, the Executive will receive non-qualified option grants to purchase MAXIMUS stock in the amounts of not less than 50,000, 20,000, and 20,000 shares respectively.All option grants shall have a strike price equal to the New York Stock Exchange closing price of MAXIMUS Common Stock as of the trading day immediately preceding the date of grant, a four-year vesting schedule, a ten-year term and such other terms and conditions as are included in the standard MAXIMUS Stock Option Agreement which will be subsequently executed by the parties.
